Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         11-MAR-2022
                                                         11:24 AM
                                                         Dkt. 8 ODSM



                           SCPW-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                IN RE ERNEST HOLMES, JR., Petitioner.


                         ORIGINAL PROCEEDING

           ORDER DISMISSING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Ernest Holmes, Jr.’s
motion for reconsideration, filed on March 9, 2022, and the
record,
          It is ordered that the motion for reconsideration is
dismissed.    See HRAP Rule 40(a) (“A motion for reconsideration
may be filed by a party only within 10 days after the filing of
the opinion, dispositional order, or ruling unless by special
leave additional time is granted during such period by a judge or
justice of the appellate court involved.”).
          DATED:    Honolulu, Hawai#i, March 11, 2022.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Michael D. Wilson
                                /s/ Todd W. Eddins